278 S.W.3d 225 (2009)
Anthony W. WILKINSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69025.
Missouri Court of Appeals, Western District.
March 17, 2009.
Susan L. Hogan, Kansas City, MO, for Appellant.
*226 Daniel McPherson, Jefferson City, MO, for Respondent.
Before: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Anthony W. Wilkinson appeals from the denial of his motion for post-conviction relief under Rule 24.035. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. A published opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).